Exhibit 10.3
 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of September 24,
2015, made by each of the Grantors referred to below, in favor of
MGG Investment Group LP (“MGG”), in its capacity as collateral agent for the
Secured Parties referred to below (in such capacity, together with its
successors and assigns in such capacity, if any, the ”Collateral Agent”).
 
RECITALS:
 
WHEREAS, Remark Media, Inc., a Delaware corporation (the “Parent”), each
subsidiary of the Parent listed as a “Borrower” on the signature pages thereto
(together with the Parent and each other Person (as defined in the Financing
Agreement) that executes a joinder agreement and becomes a “Borrower”
thereunder, each a “Borrower” and, collectively, the “Borrowers”), each
subsidiary of the Parent listed as a “Guarantor” on the signature pages thereto
(together with each other Person that guarantees all or any portion of the
Obligations (as defined in the Financing Agreement) from time to time, each a
“Guarantor” and, collectively, the “Guarantors”, and together with the Borrowers
and each other Person that becomes an “Additional Grantor” hereunder, each a
“Grantor” and, collectively, the “Grantors”), the lenders from time to time
party thereto (each a “Lender” and collectively, the ”Lenders”), the Collateral
Agent and MGG, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, if any,
the ”Administrative Agent” and together with the Collateral Agent, each an
“Agent” and, collectively, the “Agents”) are parties to a Financing Agreement,
dated as of the date hereof (such agreement, as amended, restated, supplemented,
modified or otherwise changed from time to time, including any replacement
agreement therefor, being hereinafter referred to as the “Financing Agreement”);
 
WHEREAS, pursuant to the Financing Agreement, the Lenders have agreed to make
certain term loans (each a “Loan” and collectively, the “Loans”) to the
Borrowers;
 
WHEREAS, it is a condition precedent to the Lenders making any Loans and
providing any other financial accommodation to the Borrowers pursuant to the
Financing Agreement that each Grantor shall have executed and delivered this
Agreement to the Collateral Agent for the benefit of the Secured Parties;
 
WHEREAS, the Grantors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with credit needed from
time to time by each Grantor often being provided through financing obtained by
the other Grantors and the ability to obtain such financing being dependent on
the successful operations of all of the Grantors as a whole; and
 
WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Grantor.
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Collateral Agent and the Lenders to make and maintain the
Loans and to provide other financial accommodations to the Borrowers pursuant to
the Financing Agreement, the Grantors hereby jointly and severally agree with
the Collateral Agent, for the benefit of the Secured Parties, as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.            Definitions.
 
(a)            Reference is hereby made to the Financing Agreement for a
statement of the terms thereof.  All capitalized terms used in this Agreement
that are defined in the Financing Agreement or in Article 8 or 9 of the Code and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein; provided that terms used herein which are defined in the Code
on the date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as the Collateral Agent may
otherwise determine.
 
(b)            The following terms shall have the respective meanings provided
for in the Code:  “Accounts”, “Account Debtor”, “Cash Proceeds”, “Certificate of
Title”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”,
“Commodity Contracts”, “Deposit Account”, “Documents”, “Electronic Chattel
Paper”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Noncash
Proceeds”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Record”,
“Security Account”, “Software”, “Supporting Obligations” and “Tangible Chattel
Paper”.
 
(c)            As used in this Agreement, the following terms shall have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:
 
“Additional Collateral” has the meaning specified therefor in Section 4(a)(i)
hereof.
 
“Additional Grantor” has the meaning specified therefor in Section 13(f) hereof.
 
“Borrowers” has the meaning specified therefor in the Recitals hereto.
 
“Certificated Entities” has the meaning specified therefor in Section 5(m)
hereof.
 
“Code” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
 
“Collateral” has the meaning specified therefor in Section 2 hereof.
 
“Collateral Agent” has the meaning specified therefor in the preamble hereto.
 
“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any Copyright.
 
“Copyrights” means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights (whether now
or hereafter arising) in any and all media (whether now or hereafter developed),
in and to all original works of authorship fixed in any tangible medium of
expression (including computer software and internet website content) now or
hereafter owned, acquired, developed or used by any Grantor, all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Copyright Office
or in any similar office or agency of the United States or any other country or
any political subdivision thereof), and all reissues, divisions, continuations,
continuations in part and extensions or renewals thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Excluded Accounts” has the meaning specified therefor in Section 1.01 of the
Financing Agreement.
 
“Financing Agreement” has the meaning specified therefor in the Recitals hereto.
 
“Foreign Subsidiary” has the meaning specified therefor in Section 1.01 of the
Financing Agreement.
 
“Grantors” has the meaning specified therefor in the Recitals hereto.
 
“Indemnitee” has the meaning specified therefor in Section 1.01 of the Financing
Agreement.
 
“Intellectual Property” means all Copyrights, Patents and Trademarks.
 
“Irrevocable Proxy” has the meaning specified therefor in Section 4(a)(i)
hereof.
 
“Lenders” has the meaning specified therefor in the Recitals hereto.
 
“Licenses” means the Copyright Licenses, the Patent Licenses and the Trademark
Licenses.
 
“Loans” has the meaning specified therefor in the Recitals hereto.
 
“Obligations” has the meaning specified therefor in Section 1.01 of the
Financing Agreement.
 
“Other Intellectual Property” means all trade secrets, ideas, concepts, methods,
techniques, processes, proprietary information, technology, know-how, formulae,
rights of publicity and privacy and other general intangibles of like nature,
now or hereafter acquired, owned, developed or used by any Grantor.
 
“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent.
 
“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired, all applications, registrations and recordings
thereof, and all reissues, divisions, continuations, continuations in part and
extensions or renewals thereof.
 
 
3

--------------------------------------------------------------------------------

 
 
“Perfection Requirements” has the meaning specified therefor in Section 5(j)
hereof.
 
“Pledge Amendment” has the meaning specified therefor in Section 4(a)(ii)
hereof.
 
“Pledged Debt” means the indebtedness described in Schedule VII hereto and all
indebtedness from time to time owned or acquired by a Grantor, the Promissory
Notes and other Instruments evidencing any or all of such indebtedness, and all
interest, cash, Instruments, Investment Property, financial assets, securities,
Equity Interests, stock options and Commodity Contracts, notes, debentures,
bonds, Promissory Notes or other evidences of indebtedness and all other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such indebtedness.
 
“Pledged Interests” means, collectively, (a) the Pledged Debt, (b) the Pledged
Shares and (c) all security entitlements in any and all of the foregoing.
 
“Pledged Issuers” means, collectively, (a) the issuers of the shares of Equity
Interests described in Schedule VIII hereto and (b) any other issuer of Equity
Interests at any time and from time to time owned or acquired by a Grantor whose
shares of Equity Interests are required to be pledged as Collateral under this
Agreement.
 
“Pledged Partnership/LLC Agreement” has the meaning specified therefor in
Section 6(k)(ii) hereof.
 
“Pledged Shares” means (a) the shares of Equity Interests of the Pledged
Issuers, whether or not evidenced or represented by any stock certificate,
certificated security or other Instrument, (b) the certificates representing
such shares of Equity Interests, all options and other rights, contractual or
otherwise, in respect thereof and all dividends, distributions, cash,
Instruments, Investment Property, financial assets, securities, Equity
Interests, stock options and Commodity Contracts, notes, debentures, bonds,
Promissory Notes or other evidences of indebtedness and all other property
(including, without limitation, any stock dividend and any distribution in
connection with a stock split) from time to time after the date hereof received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests and (c) without affecting the obligations of any
Grantor under any provision prohibiting such action under this Agreement, the
Financing Agreement or any other Loan Document, in the event of any
consolidation or merger involving any Pledged Issuer and in which such Pledged
Issuer is not the surviving entity, all Equity Interests of the successor entity
formed by or resulting from such consolidation or merger.
 
“Registration Page” has the meaning specified therefor in Section 4(a)(i)
hereof.
 
“Secured Party” has the meaning specified therefor in Section 1.01 of the
Financing Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Secured Obligations” has the meaning specified therefor in Section 3 hereof.
 
“Security Agreement Supplement” has the meaning specified therefor in
Section 13(f) hereof.
 
“Termination Date” has the meaning specified therefor in Section 1.01 of the
Financing Agreement.
 
“Titled Collateral” means all Collateral for which the title to such Collateral
is governed by a Certificate of Title or certificate of ownership, including,
without limitation, all motor vehicles (including, without limitation, all
trucks, trailers, tractors, service vehicles, automobiles and other mobile
equipment) for which the title to such motor vehicles is governed by a
Certificate of Title or certificate of ownership.
 
“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses.
 
“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a's,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor, all applications, registrations and
recordings thereof (including, without limitation, applications, registrations
and recordings in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof), and all reissues, extensions or
renewals thereof, together with all goodwill of the business symbolized by such
marks and all customer lists, formulae and other Records of any Grantor relating
to the distribution of products and services in connection with which any of
such marks are used.
 
SECTION 2.            Grant of Security Interest.  As collateral security for
the payment, performance and observance of all of the Secured Obligations, each
Grantor hereby pledges and assigns to the Collateral Agent (and its agents and
designees), and grants to the Collateral Agent (and its agents and designees),
for the benefit of the Secured Parties, a continuing security interest in, all
personal property and Fixtures of such Grantor, wherever located and whether now
or hereafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible, including, without limitation, the
following (all being collectively referred to herein as the “Collateral”):
 
(a)            all Accounts;
 
(b)            all Chattel Paper (whether tangible or electronic);
 
(c)            all Commercial Tort Claims;
 
 
5

--------------------------------------------------------------------------------

 
 
(d)            all Deposit Accounts, all cash, and all other property from time
to time deposited therein or otherwise credited thereto and the monies and
property in the possession or under the control of the Collateral Agent or any
Lender or any affiliate, representative, agent or participant of the Collateral
Agent or any Lender;
 
(e)            all Documents;
 
(f)            all General Intangibles (including, without limitation, all
Payment Intangibles, Intellectual Property and Licenses);
 
(g)            all Goods, including, without limitation, all Equipment, Fixtures
and Inventory;
 
(h)            all Instruments (including, without limitation, Promissory
Notes);
 
(i)             all Investment Property;
 
(j)              all Letter-of-Credit Rights;
 
(k)            all Pledged Interests;
 
(l)             all Supporting Obligations;
 
(m)           all Additional Collateral;
 
(n)           all other tangible and intangible personal property and Fixtures
of such Grantor (whether or not subject to the Code), including, without
limitation, all bank and other accounts and all cash and all investments
therein, all proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the property of such
Grantor described in the preceding clauses of this Section 2 hereof (including,
without limitation, any proceeds of insurance thereon and all causes of action,
claims and warranties now or hereafter held by such Grantor in respect of any of
the items listed above), and all books, correspondence, files and other Records,
including, without limitation, all tapes, disks, cards, Software, data and
computer programs in the possession or under the control of such Grantor or any
other Person from time to time acting for such Grantor that at any time evidence
or contain information relating to any of the property described in the
preceding clauses of this Section 2 hereof or are otherwise necessary or helpful
in the collection or realization thereof; and
 
(o)            all Proceeds, including all Cash Proceeds and Noncash Proceeds,
and products of any and all of the foregoing Collateral;
 
in each case, howsoever such Grantor's interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
 
Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include in the case of a Foreign Subsidiary of such Grantor, more than 65% (or
such greater percentage that, due to a change in applicable law after the date
hereof, (i) would not reasonably be expected to cause the undistributed earnings
of such Foreign Subsidiary as determined for United States federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary's United
States parent and (ii) would not reasonably be expected to cause any material
adverse tax consequences) of the issued and outstanding shares of Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) (it being understood and agreed that the Collateral shall include
100% of the issued and outstanding shares of Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) or other equity
interest of such Foreign Subsidiary).
 
 
6

--------------------------------------------------------------------------------

 


The Grantors agree that the pledge of the shares of Equity Interests of any
Pledged Issuer who is a Foreign Subsidiary may be supplemented by one or more
separate pledge agreements, deeds of pledge, share charges, or other similar
agreements or instruments, executed and delivered by the relevant Grantors in
favor of the Collateral Agent, which pledge agreements will provide for the
pledge of such shares of Equity Interests in accordance with the laws of the
applicable foreign jurisdiction.  With respect to such shares of Equity
Interests, the Collateral Agent may, at any time and from time to time, in its
sole discretion, take actions in such foreign jurisdictions that will result in
the perfection of the Lien created in such shares of Equity Interests.


SECTION 3.            Security for Secured Obligations.  The security interest
created hereby in the Collateral constitutes continuing collateral security for
all of the following obligations, whether now existing or hereafter incurred
(the “Secured Obligations”):
 
(a)            the prompt payment by each Grantor, as and when due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), of all amounts from time to time owing by the Borrowers in respect
of the Financing Agreement and/or the other Loan Documents, including, without
limitation, (i) all Obligations, (ii) in the case of a Guarantor, all amounts
from time to time owing by such Grantor in respect of its guaranty made pursuant
to Article XI of the Financing Agreement or under any other Guaranty to which it
is a party, including, without limitation, all obligations guaranteed by such
Grantor and (iii) all interest, fees, commissions, charges, expense
reimbursements, indemnifications and all other amounts due or to become due
under any Loan Document (including, without limitation, all interest, fees,
commissions, charges, expense reimbursements, indemnifications and other amounts
that accrue after the commencement of any Insolvency Proceeding of any Loan
Party, whether or not the payment of such interest, fees, commissions, charges,
expense reimbursements, indemnifications and other amounts are unenforceable or
are not allowable, in whole or in part, due to the existence of such Insolvency
Proceeding); and
 
(b)            the prompt payment and due performance and observance by each
Grantor of all of its other obligations from time to time existing in respect of
this Agreement and any other Loan Document.
 
SECTION 4.            Delivery of the Pledged Interests.
 
(a)            (i)  All Promissory Notes currently evidencing the Pledged Debt
and all certificates currently representing the Pledged Shares shall be
delivered to the Collateral Agent on or prior to the Effective Date.  All other
Promissory Notes, certificates and Instruments constituting Pledged Interests
from time to time required to be pledged to the Collateral Agent pursuant to the
terms of this Agreement or the Financing Agreement (the “Additional Collateral”)
shall be delivered to the Collateral Agent promptly upon, but in any event
within 5 Business Days of, receipt thereof by or on behalf of any of the
Grantors.  All such Promissory Notes, certificates and Instruments shall be (A)
held by or on behalf of the Collateral Agent pursuant hereto, (B) delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment executed in blank and (C) with respect to
any Pledged Shares, accompanied by (1) a duly executed irrevocable proxy coupled
with an interest, in substantially the form of Exhibit D hereto (an “Irrevocable
Proxy”), and (2) a duly acknowledged Equity Interest registration page, in
blank, from each Pledged Issuer, substantially in the form of Exhibit E hereto,
or otherwise in form and substance satisfactory to the Collateral Agent (a
“Registration Page”), all in form and substance reasonably satisfactory to the
Collateral Agent.  If any Pledged Interests consist of uncertificated
securities, unless the immediately following sentence is applicable thereto,
such Grantor shall cause (x) the Collateral Agent (or its designated custodian
or nominee) to become the registered holder thereof, or (y) each issuer of such
securities to agree that it will comply with instructions originated by the
Collateral Agent with respect to such securities without further consent by such
Grantor.  If any Pledged Interests consist of security entitlements, such
Grantor shall (x) transfer such security entitlements to the Collateral Agent
(or its custodian, nominee or other designee), or (y) cause the applicable
securities intermediary to agree that it will comply with entitlement orders by
the Collateral Agent without further consent by such Grantor.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)            Within 3 Business Days of the receipt by a Grantor of any
Additional Collateral, a pledge amendment duly executed by such Grantor, in
substantially the form of Exhibit A hereto (a “Pledge Amendment”), shall be
delivered to the Collateral Agent, in respect of the Additional Collateral that
must be pledged pursuant to this Agreement or the Financing Agreement.  The
Pledge Amendment shall from and after delivery thereof constitute part of
Schedules VII and VIII hereto.  Each Grantor hereby authorizes the Collateral
Agent to attach each Pledge Amendment to this Agreement and agrees that all
Promissory Notes, certificates or Instruments listed on any Pledge Amendment
delivered to the Collateral Agent shall for all purposes hereunder constitute
Pledged Interests and such Grantor shall be deemed upon delivery thereof to have
made the representations and warranties set forth in Section 5 hereof with
respect to such Additional Collateral.
 
(b)            If any Grantor shall receive, by virtue of such Grantor being or
having been an owner of any Pledged Interests, any Additional Collateral
consisting of any (i) Equity Interest certificate (including, without
limitation, any certificate representing an Equity Interest dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), Promissory Note or other Instrument, (ii)
option or right, whether as an addition to, substitution for, or in exchange
for, any Pledged Interests, or otherwise, (iii) dividends or distributions
payable in cash (except such dividends and/or distributions permitted to be
retained by any such Grantor pursuant to Section 7 hereof) or in securities or
other property or (iv) dividends, distributions, cash, Instruments, Investment
Property and other property in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, such Grantor shall receive such Equity Interest certificate,
Promissory Note, Instrument, option, right, payment or distribution in trust for
the benefit of the Collateral Agent, shall segregate it from such Grantor's
other property and shall promptly deliver it to the Collateral Agent, in the
exact form received, with any necessary indorsement and/or instrument of
transfer or assignment executed in blank (and, in the case of any Additional
Collateral described in clause (b)(i) above, with an Irrevocable Proxy and
Registration Page with respect to any such Additional Collateral), all in form
and substance reasonably satisfactory to the Collateral Agent, to be held by the
Collateral Agent as Pledged Interests.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 5.            Representations and Warranties.  Each Grantor jointly and
severally represents and warrants as follows:
 
(a)            Schedule I hereto sets forth  a complete and accurate list as of
the date hereof of (i) the exact legal name of each Grantor, (ii) the
jurisdiction of organization of each Grantor, (iii) the type of organization of
each Grantor and (iv) the organizational identification number of each Grantor
(or states that no such organizational identification number exists).  The
Perfection Certificate, dated September 24, 2015, a copy of which has been
previously delivered to the Collateral Agent, is true, complete and correct in
all respects.
 
(b)            All Equipment, Fixtures, Inventory and other Goods now existing
are, and all Equipment, Fixtures, Inventory and other Goods hereafter existing
will be, located at the addresses specified therefor in Schedule III hereto (as
amended, supplemented or otherwise modified from time to time in accordance with
Section 6(b)).  Each Grantor's chief place of business and chief executive
office, the place where such Grantor keeps its Records concerning Accounts and
all originals of all Chattel Paper are located at the addresses specified
therefor in Schedule III hereto (as amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof).  None of the Accounts is
evidenced by Promissory Notes or other Instruments.  Set forth in Schedule IV
hereto is a complete and accurate list, as of the date of this Agreement, of
each Deposit Account, Securities Account and Commodities Account of each
Grantor, together with the name and address of each institution at which each
such Account is maintained, the account number for each such Account and a
description of the purpose of each such Account.  Set forth in Schedule II
hereto is (i) a complete and correct list of each trade name used by each
Grantor and (ii) the name of, and each trade name used by, each Person from
which such Grantor has acquired any substantial part of the Collateral within
five years of the date hereof.
 
(c)            Each Grantor has delivered to the Collateral Agent true, complete
and correct copies of each License described in Schedule II hereto, including
all schedules and exhibits thereto, which represents all of the Licenses
existing on the date of this Agreement.  Each such License sets forth the entire
agreement and understanding of the parties thereto relating to the subject
matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby or the
rights of any Grantor or any of its Affiliates in respect thereof.  Each License
now existing is, and each other License will be, the legal, valid and binding
obligation of the parties thereto, enforceable against such parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally. No default under any License by any such
party has occurred, nor does any defense, offset, deduction or counterclaim
exist thereunder in favor of any such party.  No party to any License has given
any Grantor notice of its intention to cancel, terminate or fail to renew any
License.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)            Schedule II hereto sets forth a complete and accurate list of all
Intellectual Property owned by each Grantor as of the date hereof.  All such
Intellectual Property that is registered or the subject of a pending application
for registration, that is material to such Grantor's business, is subsisting and
in full force and effect, has not been adjudged invalid or unenforceable, and
has not been abandoned in whole or in part.  No such Intellectual Property is
the subject of any licensing or franchising agreement.  Except as set forth on
Schedule II, to the knowledge of the Grantors, no Intellectual Property owned by
any Grantor conflicts with the rights of others to any Intellectual Property and
no Grantor is now infringing or in conflict with any such rights of others, and
to the knowledge of each Grantor, no other Person is now infringing or in
conflict with any such properties, assets and rights owned by any Grantor,
except for infringements and conflicts that could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  Except as
set forth on Schedule II, no Grantor has received any notice that it is
violating or has violated the Intellectual Property rights of any third party
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
(e)            To the knowledge of the Grantors, none of the Other Intellectual
Property of any Grantor has been used, divulged, disclosed or appropriated to
the detriment of such Grantor for the benefit of any other Person other than
such Grantor; to the knowledge of the Grantors, no employee, independent
contractor or agent of such Grantor has misappropriated any Other Intellectual
Property of any other Person in the course of the performance of his or her
duties as an employee, independent contractor or agent of such Grantor; and to
the knowledge of the Grantors, no employee, independent contractor or agent of
such Grantor is in default or breach of any term of any employment agreement,
non-disclosure agreement, assignment of inventions agreement or similar
agreement, or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor's Intellectual Property.
 
(f)             The Pledged Issuers set forth in Schedule VIII that are
Subsidiaries of a Grantor are such Grantor's only Subsidiaries.  The Pledged
Shares have been duly authorized and validly issued and are fully paid and
nonassessable and the holders thereof are not entitled to any preemptive, first
refusal or other similar rights.  Except as noted in Schedule VIII hereto, the
Pledged Shares constitute 100% of the issued shares of Equity Interests of the
Pledged Issuers as of the date hereof.  All other shares of Equity Interests
constituting Pledged Interests will be duly authorized and validly issued, fully
paid and nonassessable.
 
(g)            The Promissory Notes evidencing the Pledged Debt have been, and
all other Promissory Notes from time to time evidencing Pledged Debt, when
executed and delivered, will have been, duly authorized, executed and delivered
by the respective makers thereof, and all such Promissory Notes are or will be,
as the case may be, legal, valid and binding obligations of such makers,
enforceable against such makers in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally.
 
(h)            The Grantors are and will be at all times the sole and exclusive
owners of, or otherwise have and will have adequate rights in, the Collateral
free and clear of any Liens except for the Permitted Liens.  No effective
financing statement or other instrument similar in effect covering all or any
part of the Collateral is on file in any recording or filing office except such
as may have been filed to perfect or protect any Permitted Lien.
 
 
10

--------------------------------------------------------------------------------

 
 
(i)             The exercise by the Collateral Agent of any of its rights and
remedies hereunder will not contravene any law or Contractual Obligation binding
on or otherwise affecting any Grantor or any of its properties and will not
result in, or require the creation of, any Lien upon or with respect to any of
its properties.
 
(j)             No authorization or approval or other action by, and no notice
to or filing with, any Governmental Authority or any other Person, is required
for (i) the due execution, delivery and performance by any Grantor of this
Agreement, (ii) the grant by any Grantor of the security interest purported to
be created hereby in the Collateral or (iii) the exercise by the Collateral
Agent of any of its rights and remedies hereunder, except, in the case of this
clause (iii), as may be required in connection with any sale of any Pledged
Interests by laws affecting the offering and sale of securities generally.  No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or any other Person, is required for the perfection
of the security interest purported to be created hereby in the Collateral,
except (A) for the filing under the Uniform Commercial Code as in effect in the
applicable jurisdiction of the financing statements described in Schedule V
hereto, all of which financing statements have been duly filed and are in full
force and effect, (B) with respect to the perfection of the security interest
created hereby in the United States Intellectual Property and Licenses, for the
recording of the appropriate Assignment for Security, substantially in the form
of Exhibit B hereto in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, (C) with respect to the
perfection of the security interest created hereby in foreign Intellectual
Property and Licenses, for registrations and filings in jurisdictions located
outside of the United States and covering rights in such jurisdictions relating
to such foreign Intellectual Property and Licenses, (D) with respect to the
perfection of the security interest created hereby in Titled Collateral, for the
submission of an appropriate application requesting that the Lien of the
Collateral Agent be noted on the Certificate of Title or certificate of
ownership, completed and authenticated by the applicable Grantor, together with
the Certificate of Title or certificate of ownership, with respect to such
Titled Collateral, to the appropriate Governmental Authority, (E) with respect
to any action that may be necessary to obtain control of Collateral constituting
Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights, the taking of such actions, and (F) the Collateral
Agent's having possession of all Documents, Chattel Paper, Instruments and cash
constituting Collateral (subclauses (A) -- (F), each a “Perfection Requirement”
and, collectively, the “Perfection Requirements”).
 
(k)            This Agreement creates a legal, valid and enforceable security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties, in the Collateral, as security for the Secured Obligations.  The
Perfection Requirements result in the perfection of such security
interests.  Such security interests are, or in the case of Collateral in which
any Grantor obtains rights after the date hereof, will be, perfected, first
priority security interests, subject in priority only to the Permitted Liens,
and the recording of such instruments of assignment described above.  Such
Perfection Requirements and all other action necessary or desirable to perfect
and protect such security interest have been duly made or taken, except for (i)
the Collateral Agent's having possession of all Instruments, Documents, Chattel
Paper and cash constituting Collateral after the date hereof, (ii) the
Collateral Agent's having control of all Deposit Accounts, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Rights constituting Collateral
after the date hereof, and (iii) the other filings and recordations and actions
described in Section 5(j) hereof.
 
 
11

--------------------------------------------------------------------------------

 
 
(l)            As of the date hereof, no Grantor holds any Commercial Tort
Claims in respect of which a claim has been filed in a court of law or a written
notice by an attorney has been given to a potential defendant, except for such
claims described in Schedule VI.
 
(m)            Each Grantor and any of its Subsidiaries that is a partnership or
a limited liability company with certificated Equity Interests, has irrevocably
opted into (and has caused each of its Subsidiaries that is a partnership or a
limited liability company with certificated Equity Interests, and a Pledged
Issuer to opt into) Article 8 of the relevant Uniform Commercial Code
(collectively, the “Certificated Entities”).  Such interests are securities for
purposes of Article 8 of the relevant Uniform Commercial Code.  With respect to
each Grantor and its Subsidiaries that is a partnership or a limited liability
company and is not a Certificated Entity, the partnership interests or
membership interests of each such Person are not (i) dealt in or traded on
securities exchanges or in securities markets, (ii) securities for purposes of
Article 8 of any relevant Uniform Commercial Code, (iii) investment company
securities within the meaning of Section 8-103 of any relevant Uniform
Commercial Code or (iv) evidenced by a certificate.
 
SECTION 6.            Covenants as to the Collateral.  In accordance with
Section 7.01 of the Financing Agreement, during the period from the Effective
Date until the Termination Date, unless the Collateral Agent shall otherwise
consent in writing:
 
(a)            Further Assurances.  Each Grantor will take such action and
execute, acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as the Collateral Agent may reasonably require
from time to time in order (i) to perfect and protect, or maintain the
perfection of, the security interest and Lien purported to be created hereby;
(ii) to enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder in respect of the Collateral; or (iii) otherwise to effect
the purposes of this Agreement, including, without limitation:  (A) at the
request of the Collateral Agent, marking conspicuously all Chattel Paper,
Instruments, Licenses and all of its Records pertaining to the Collateral with a
legend, in form and substance satisfactory to the Collateral Agent, indicating
that such Chattel Paper, Instrument, License or Records is subject to the
security interest created hereby, (B) if any Account shall be evidenced by a
Promissory Note or other Instrument or Chattel Paper, delivering and pledging to
the Collateral Agent such Promissory Note, other Instrument or Chattel Paper,
duly endorsed and accompanied by executed instruments of transfer or assignment,
all in form and substance satisfactory to the Collateral Agent, (C) executing
and filing (to the extent, if any, that such Grantor's signature is required
thereon) or authenticating the filing of, such financing or continuation
statements, or amendments thereto, (D) with respect to Intellectual Property
hereafter existing and not covered by an appropriate security interest grant,
the executing and recording in the United States Patent and Trademark Office or
the United States Copyright Office, as applicable, appropriate instruments
granting a security interest, as may be necessary or desirable or that the
Collateral Agent may reasonably request in order to perfect and preserve the
security interest purported to be created hereby, (E) delivering to the
Collateral Agent Irrevocable Proxies and Registration Pages in respect of the
Pledged Interests, (F) furnishing to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail, (G)  if at any time after the date
hereof, any Grantor acquires or holds any Commercial Tort Claim, promptly
notifying the Collateral Agent in a writing signed by such Grantor setting forth
a brief description of such Commercial Tort Claim and granting to the Collateral
Agent a security interest therein and in the proceeds thereof, which writing
shall incorporate the provisions hereof and shall be in form and substance
satisfactory to the Collateral Agent, (H) upon the acquisition after the date
hereof by any Grantor of any Titled Collateral (other than Equipment that is
subject to a purchase money security interest that constitutes a Permitted Lien
under the Financing Agreement), promptly notifying the Collateral Agent of such
acquisition, setting forth a description of the Titled Collateral acquired and a
good faith estimate of the current value of such Titled Collateral, and if so
requested by the Collateral Agent, promptly causing the Collateral Agent to be
listed as the lienholder on such Certificate of Title or certificate of
ownership and delivering evidence of the same to the Collateral Agent, and
(I) taking all actions required by law in any relevant Uniform Commercial Code
jurisdiction, or by other law as applicable in any foreign jurisdiction.  No
Grantor shall take or fail to take any action which could in any manner impair
the validity or enforceability of the Collateral Agent's security interest in
and Lien on any Collateral.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)            Location of Equipment and Inventory.  Each Grantor will keep the
Equipment and Inventory at the locations specified in Schedule III hereto or,
upon not less than 30 days' prior written notice to the Collateral Agent
accompanied by a new Schedule III hereto indicating each new location of the
Equipment and Inventory, at such other locations in the continental United
States as the Grantors may elect, provided that (i) all action has been taken to
grant to the Collateral Agent a perfected, first priority security interest in
such Equipment and Inventory (subject only to Permitted Liens) in favor of the
Collateral Agent, for the benefit of the Secured Parties, and (ii) the
Collateral Agent's rights in such Equipment and Inventory, including, without
limitation, the existence, perfection and priority of the security interest
created hereby in such Equipment and Inventory, are not adversely affected
thereby.
 
(c)            Condition of Equipment.  Each Grantor will promptly furnish to
the Collateral Agent a statement describing in reasonable detail any loss or
damage in excess of $250,000 to any Equipment.
 
(d)            Provisions Concerning the Accounts and the Licenses.
 
(i)            Each Grantor will, except as otherwise provided in this
subsection (d), continue to collect, at its own expense, all amounts due or to
become due under the Accounts.  In connection with such collections, each
Grantor may (and, at the Collateral Agent's direction, will) take such action as
such Grantor (or, if applicable, the Collateral Agent) may deem necessary or
advisable to enforce collection or performance of the Accounts; provided,
however, that the Collateral Agent shall have the right at any time, upon the
occurrence and during the continuance of an Event of Default, to notify the
Account Debtors or obligors under any Accounts of the assignment of such
Accounts to the Collateral Agent and to direct such Account Debtors or obligors
to make payment of all amounts due or to become due to such Grantor thereunder
directly to the Collateral Agent or its designated agent and, upon such
notification and at the expense of such Grantor and to the extent permitted by
law, to enforce collection of any such Accounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done.  After receipt by any Grantor of a
notice from the Collateral Agent that the Collateral Agent has notified, intends
to notify, or has enforced or intends to enforce a Grantor's rights against the
Account Debtors or obligors under any Accounts as referred to in the proviso to
the immediately preceding sentence, (A) all amounts and proceeds (including
Instruments) received by such Grantor in respect of the Accounts shall be
received in trust for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent or its designated agent in the same form as so received
(with any necessary endorsement) to be held as cash collateral and either
(x) credited to the Loan Account so long as no Event of Default shall have
occurred and be continuing or (y) if any Event of Default shall have occurred
and be continuing, applied as specified in the Financing Agreement hereof, and
(B) such Grantor will not adjust, settle or compromise the amount or payment of
any Account or release wholly or partly any Account Debtor or obligor thereof or
allow any credit or discount thereon.  Any such securities, cash, investments
and other items so received by the Collateral Agent or its designated agent
shall (in the sole and absolute discretion of the Collateral Agent) be held as
additional Collateral for the Secured Obligations or distributed in accordance
with Section 9 hereof.
 
 
13

--------------------------------------------------------------------------------

 
 
(ii)           Upon the occurrence and during the continuance of any breach or
default under any License by any party thereto other than a Grantor, (A) the
relevant Grantor will, promptly after obtaining knowledge thereof, give the
Collateral Agent written notice of the nature and duration thereof, specifying
what action, if any, it has taken and proposes to take with respect thereto, (B)
during the continuance of an Event of Default, no Grantor will, without the
prior written consent of the Collateral Agent, declare or waive any such breach
or default or affirmatively consent to the cure thereof or exercise any of its
remedies in respect thereof, and (C) each Grantor will, upon written
instructions from the Collateral Agent and at such Grantor's expense, take such
action as the Collateral Agent may deem necessary or advisable in respect
thereof.
 
(iii)          Each Grantor will, at its expense, promptly deliver to the
Collateral Agent a copy of each notice or other communication received by it by
which any other party to any License (A) declares a breach or default by a
Grantor of any material term thereunder, (B) terminates such License or (C)
purports to exercise any of its rights or affect any of its obligations
thereunder, together with a copy of any reply by such Grantor thereto.
 
(iv)          Each Grantor will exercise promptly and diligently each and every
right which it may have under each License (other than any right of termination)
and will duly perform and observe in all respects all of its obligations under
each License and will take all action necessary to maintain the Licenses in full
force and effect.  No Grantor will, without the prior written consent of the
Collateral Agent, cancel, terminate, amend or otherwise modify in any respect,
or waive any provision of, any License.
 
 
14

--------------------------------------------------------------------------------

 
 
(e)            Notices and Communications; Defense of Title; Amendments; Equity
Issuances.  Each Grantor will
 
(i)            at the Grantors' joint and several expense, promptly deliver to
the Collateral Agent a copy of each notice or other communication received by it
in respect of the Pledged Interests;
 
(ii)           at the Grantors' joint and several expense, defend the Collateral
Agent's right, title and security interest in and to the Pledged Interests
against the claims of any Person, keep the Pledged Interests free from all Liens
(except Permitted Liens), and not sell, exchange, transfer, assign, lease or
otherwise dispose of the Pledged Interests or any interest therein, except as
permitted under the Financing Agreement and the other Loan Documents;
 
(iii)          not make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests or enter into any agreement or
permit to exist any restriction with respect to any Pledged Interests other than
as expressly permitted under the Financing Agreement; and
 
(iv)         not permit the issuance of (A) any additional shares of any class
of Equity Interests of any Pledged Issuer, (B) any securities convertible
voluntarily by the holder thereof or automatically upon the occurrence or
non-occurrence of any event or condition into, or exchangeable for, any such
shares of Equity Interests or (C) any warrants, options, contracts or other
commitments entitling any Person to purchase or otherwise acquire any such
shares of Equity Interests, in each case, other than as permitted under the
Financing Agreement.
 
(f)            Intellectual Property.
 
(i)            If applicable, each Grantor has duly executed and delivered the
applicable Assignment for Security in the form attached hereto as Exhibit
B.  Except as provided in subsection (ii) below, each Grantor will take all
action necessary to maintain all of the Intellectual Property in full force and
effect, including, without limitation, using the proper statutory notices and
markings and using the Trademarks on each applicable trademark class of goods in
order to so maintain the Trademarks in full force, free from any claim of
abandonment for non-use, and no Grantor will do any act or knowingly omit to do
any act whereby any Intellectual Property may become invalidated so long as such
Grantor continues to use such Intellectual Property in the  regular operation of
its business.
 
(ii)            Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing, no Grantor shall have an obligation to use or to
maintain any Intellectual Property (A) that such Grantor determines is
unnecessary in the regular operation of its business, (B) that relates solely to
any product or work, that has been, or is in the process of being, discontinued,
abandoned or terminated, (C) that is being replaced with Intellectual Property
substantially similar to the Intellectual Property that may be abandoned or
otherwise become invalid, so long as the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such replacement Intellectual
Property is subject to the Lien created by this Agreement or (D) that is
substantially the same as any other Intellectual Property that is in full force,
so long as the failure to use or maintain such Intellectual Property does not
materially adversely affect the validity of such replacement Intellectual
Property and so long as such other Intellectual Property is subject to the Lien
and security interest created by this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
(iii)          Each Grantor will cause to be taken all necessary steps in any
proceeding before the United States Patent and Trademark Office and the United
States Copyright Office or any similar office or agency in any other country or
political subdivision thereof to maintain each registration of the Intellectual
Property (other than as set forth in Section 6(f)(ii) above), including, without
limitation, filing of renewals, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings and
payment of maintenance fees, filing fees, taxes or other governmental fees.  If
any Intellectual Property is infringed, misappropriated, diluted or otherwise
violated in any material respect by a third party, the Grantors shall, to the
extent the Grantors shall deem appropriate under the circumstances, promptly
either: (A) sue for infringement, misappropriation, dilution or other violation,
and seek to recover injunctive relief where appropriate and/or seek to recover
any and all damages for such infringement, misappropriation, dilution or other
violation, or (B) take such other actions as the Grantors shall deem appropriate
under the circumstances to protect such Intellectual Property, which decision
shall be solely in the Grantors' discretion.
 
(iv)          Each Grantor shall furnish to the Collateral Agent statements and
schedules further identifying and describing the Intellectual Property and
Licenses and such other reports in connection with the Intellectual Property and
Licenses as the Collateral Agent may reasonably request, all in reasonable
detail and promptly upon request of the Collateral Agent, following receipt by
the Collateral Agent of any such statements, schedules or reports, the Grantors
shall modify this Agreement by amending Schedule II hereto to include any
Intellectual Property and Licenses, as the case may be, which become part of the
Collateral under this Agreement, and shall execute and authenticate such
documents and do such acts as shall be necessary or, in the judgment of the
Collateral Agent, desirable to subject such Intellectual Property and Licenses
to the Lien and security interest created by this Agreement.
 
(v)          Notwithstanding anything herein to the contrary, upon the
occurrence and during the continuance of an Event of Default, no Grantor may
abandon or otherwise permit any Intellectual Property to become invalid without
the prior written consent of the Collateral Agent, and if any Intellectual
Property is infringed, misappropriated, diluted or otherwise violated in any
material respect by a third party, the Grantors will take such action as the
Collateral Agent shall deem appropriate under the circumstances to protect such
Intellectual Property.
 
(vi)          In the event that any Grantor shall (A) obtain rights to any new
Trademarks necessary for the operation of its business, or any reissue, renewal
or extension of any existing Trademark necessary for the operation of its
business, (B) obtain rights to or develop any new patentable inventions, or
become entitled to the benefit of any Patent, or any reissue, division,
continuation, renewal, extension or continuation-in-part of any existing Patent
or any improvement thereof (whether pursuant to any license or otherwise), (C)
obtain rights to or develop any new works protectable by Copyright, or become
entitled to the benefit of any rights with respect to any Copyright or any
registration or application therefor, or any renewal or extension of any
existing Copyright or any registration or application therefor, or (D) obtain
rights to or develop new Other Intellectual Property, the provisions of Section
2 hereof shall automatically apply thereto and such Grantor shall give to the
Collateral Agent reasonable notice thereof in accordance with the terms of this
Agreement and the Financing Agreement.  Except as otherwise provided herein or
in the Financing Agreement, upon reasonable intervals, each Grantor, either
itself or through any agent, employee, licensee or designee, shall give the
Collateral Agent written notice of each application submitted by it for the
registration of any Trademark or Copyright or the issuance of any Patent with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, or in any similar office or agency of the United States
or any country or any political subdivision thereof.
 
 
16

--------------------------------------------------------------------------------

 
 
(vii)        Each Grantor shall execute, authenticate and deliver any and all
assignments, agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent's security
interest hereunder in such Intellectual Property and the General Intangibles of
such Grantor relating thereto or represented thereby, and each Grantor hereby
appoints the Collateral Agent its attorney-in-fact to execute and/or
authenticate and file all such writings for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed, and such power (being coupled
with an interest) shall be irrevocable until the Termination Date.
 
(g)            Deposit, Commodities and Securities Accounts.  In accordance with
Article VIII of the Financing Agreement, each Grantor shall use commercially
reasonable efforts to cause each bank and other financial institution with an
account referred to in Schedule IV hereto to execute and deliver to the
Collateral Agent (or its designee) a Control Agreement, in form and substance
satisfactory to the Collateral Agent, duly executed by such Grantor and such
bank or financial institution, or enter into other arrangements in form and
substance satisfactory to the Collateral Agent, pursuant to which such
institution shall irrevocably agree (unless otherwise agreed to by the
Collateral Agent), among other things, that (i) it will comply at any time with
the instructions originated by the Collateral Agent (or its designee) to such
bank or financial institution directing the disposition of cash, Commodity
Contracts, securities, Investment Property and other items from time to time
credited to such account, without further consent of such Grantor, which
instructions the Collateral Agent (or its designee) will not give to such bank
or other financial institution in the absence of a continuing Event of Default,
(ii) all cash, Commodity Contracts, securities, Investment Property and other
items of such Grantor deposited with such institution shall be subject to a
perfected, first priority security interest in favor of the Collateral Agent (or
its designee), and (iii) any right of set off, banker's Lien or other similar
Lien, security interest or encumbrance shall be fully waived as against the
Collateral Agent (or its designee).  The provisions of this Section 6(g) shall
not apply to any Excluded Accounts.
 
(h)            Titled Collateral.
 
(i)            Each Grantor shall (a) cause all Collateral, now owned or
hereafter acquired by any Grantor, which under applicable law are required to be
registered, to be properly registered in the name of such Grantor, (b) cause all
Titled Collateral, to be properly titled in the name of such Grantor, and if
requested by the Collateral Agent, with the Collateral Agent's Lien noted
thereon and (c) if requested by the Collateral Agent, promptly deliver to the
Collateral Agent (or its custodian) originals of all such Certificates of Title
or certificates of ownership for such Titled Collateral, with the Collateral
Agent's Lien noted thereon.
 
 
17

--------------------------------------------------------------------------------

 
 
(ii)           Upon the acquisition after the date hereof by any Grantor of any
Titled Collateral (other than Equipment to be acquired that is subject to a
purchase money security interest that constitutes a Permitted Lien under the
Financing Agreement), such Grantor shall promptly notify the Collateral Agent of
such acquisition, set forth a description of such Titled Collateral acquired and
a good faith estimate of the current value of such Titled Collateral, and if so
requested by the Collateral Agent, immediately deliver to the Collateral Agent
(or its custodian) originals of the Certificates of Title or certificates of
ownership for such Titled Collateral, together with the manufacturer's statement
of origin, and an application duly executed by the appropriate Grantor to
evidence the Collateral Agent's Lien thereon.
 
(iii)          Each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact, effective the date hereof and terminating upon the termination
of this Agreement, for the purpose of (A) executing on behalf of such Grantor
title or ownership applications for filing with appropriate Governmental
Authority to enable Titled Collateral now owned or hereafter acquired by such
Grantor to be amended to reflect the Collateral Agent listed as lienholder
thereof, (B) filing such applications with such Governmental Authority, and
(C) executing such other documents and instruments on behalf of, and taking such
other action in the name of, such Grantor as the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Section 6(h)
(including, without limitation, for the purpose of creating in favor of the
Collateral Agent a perfected Lien on such Titled Collateral and exercising the
rights and remedies of the Collateral Agent hereunder).  This appointment as
attorney-in-fact is coupled with an interest and is irrevocable until the
Termination Date.
 
(iv)         With respect to motor vehicles, any Certificates of Title or
ownership delivered pursuant to the terms hereof shall be accompanied by
odometer statements for each motor vehicle covered thereby.
 
(v)          So long as no Event of Default shall have occurred and be
continuing, upon the request of any Grantor, the Collateral Agent shall execute
and deliver to such Grantor such instruments as such Grantor shall reasonably
request to remove the notation of the Collateral Agent as lienholder on any
Certificate of Title or certificate of ownership for any Titled Collateral;
provided that any such instruments shall be delivered, and the release shall be
effective, only upon receipt by the Collateral Agent of a certificate from such
Grantor, stating that the Titled Collateral, the Lien on which is to be
released, is to be sold in accordance with the terms of the Financing Agreement
or has suffered a casualty loss (with title thereto passing to the casualty
insurance company therefor in settlement of the claim for such loss), the amount
that such Grantor will receive as sale proceeds or insurance proceeds and
whether or not such sale proceeds or insurance proceeds are required by the
Financing Agreement to be paid to the Collateral Agent to be applied to the
Secured Obligations and, to the extent required by the Financing Agreement, any
proceeds of such sale or casualty loss shall be paid to the Collateral Agent
hereunder to be applied to the Secured Obligations in accordance with the terms
of the Financing Agreement.
 
 
18

--------------------------------------------------------------------------------

 
 
(i)            Control.  Each Grantor hereby agrees to take any or all action
that may be necessary or desirable or that the Collateral Agent may request in
order for the Collateral Agent to obtain control in accordance with Sections
9-104, 9-105, 9-106, and 9-107 of the Code with respect to the following
Collateral:  (i) Deposit Accounts, (ii) Securities Accounts; (iii) Electronic
Chattel Paper, (iv) Investment Property and (v) Letter-of-Credit Rights.  Each
Grantor hereby acknowledges and agrees that any agent or designee of the
Collateral Agent shall be deemed to be a “secured party” with respect to the
Collateral under the control of such agent or designee for all purposes.
 
(j)            Records; Inspection and Reporting.
 
(i)            Each Grantor shall keep adequate records concerning the Accounts,
Chattel Paper and Pledged Interests.
 
(ii)           Except as otherwise expressly permitted by Section 6(b), no
Grantor shall, without providing 10 days' prior notice to the Collateral Agent,
amend, modify or otherwise change (A) its name, organizational identification
number or FEIN (B) its jurisdiction of organization as set forth in Schedule I
hereto or (C) its chief executive office as set forth in Schedule III
hereto.  Each Grantor shall promptly notify the Collateral Agent upon obtaining
an organizational identification number, if on the date hereof, such Grantor did
not have such identification number.
 
(k)            Partnership and Limited Liability Company Interests.
 
(i)            Except with respect to partnership interests and limited
liability company interests evidenced by a certificate, which certificate has
been pledged and delivered to the Collateral Agent pursuant to Section 4 hereof,
no Grantor that is a partnership or a limited liability company shall, nor shall
any Grantor with any Subsidiary that is a partnership or a limited liability
company, permit such Subsidiary's partnership interests or membership interests
to (A) be dealt in or traded on securities exchanges or in securities markets,
(B) become a security for purposes of Article 8 of any relevant Uniform
Commercial Code, (C) become an investment company security within the meaning of
Section 8-103 of any relevant Uniform Commercial Code or (D) be evidenced by a
certificate.  Each Grantor agrees that such partnership interests or membership
interests shall constitute General Intangibles.
 
(ii)           Each Grantor covenants and agrees that each limited liability
agreement, operating agreement, membership agreement, partnership agreement or
similar agreement to which a Grantor is a party and relating to any Pledged
Interests (as amended, restated, supplemented or otherwise modified from time to
time, each a “Pledged Partnership/LLC Agreement”) is hereby amended by this
Section 6(k) (A) to permit each member, manager and partner that is a Grantor
(1) to pledge all of the Pledged Interests in which such Grantor has rights, (2)
to grant and collaterally assign to the Collateral Agent, for the benefit of
each Secured Party, a lien on and security interest in such Pledged Interests
and (3) to, upon any foreclosure by the Collateral Agent on such Pledged
Interests (or any other sale or transfer of such Pledged Interests in lieu of
such foreclosure), transfer to the Collateral Agent (or to the purchaser or
other transferee of such Pledged Interests in lieu of such foreclosure) its
rights and powers to manage and control the affairs of the applicable Pledged
Issuer, in each case, without any further consent, approval or action by any
other party, including, without limitation, any other party to any Pledged
Partnership/LLC Agreement or otherwise and (B) to provide that (1) the
bankruptcy or insolvency of such Grantor shall not cause such Grantor to cease
to be a holder of such Pledged Interests, (2) upon the occurrence of such an
event, the applicable Pledged Issuer shall continue without dissolution and (3)
such Grantor waives any right it might have to agree in writing to dissolve the
applicable Pledged Issuer upon the bankruptcy or insolvency of such Grantor, or
the occurrence of an event that causes such Grantor to cease to be a be a holder
of such Pledged Interests.
 
 
19

--------------------------------------------------------------------------------

 
 
(iii)          Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent or its designee shall have the right (but not the
obligation) to be substituted for the applicable Grantor as a member, manager or
partner under the applicable Pledged Partnership/LLC Agreement, and the
Collateral Agent or its designee shall have all rights, powers and benefits of
such Grantor as a member, manager or partner, as applicable, under such Pledged
Partnership/LLC Agreement in accordance with the terms of this Section
6(k).  For avoidance of doubt, such rights, powers and benefits of a substituted
member, manager or partner shall include all voting and other rights and not
merely the rights of an economic interest holder.
 
(iv)          During the period from the Effective Date until the Termination
Date, no further consent, approval or action by any other party, including,
without limitation, any other party to the applicable Pledged Partnership/LLC
Agreement or otherwise shall be necessary to permit the Collateral Agent or its
designee to be substituted as a member, manager or partner pursuant to this
Section 6(k).  The rights, powers and benefits granted pursuant to this
paragraph shall inure to the benefit of the Collateral Agent, on its own behalf
and on behalf of each other Secured Party, and each of their respective
successors, assigns and designees, as intended third party beneficiaries.
 
(v)            Each Grantor and each applicable Pledged Issuer agrees that
during the period from the Effective Date until the Termination Date, no Pledged
Partnership/LLC Agreement shall be amended to be inconsistent with the
provisions of this Section 6(k) without the prior written consent of the
Collateral Agent.
 
SECTION 7.            Voting Rights, Dividends, Etc. in Respect of the Pledged
Interests.
 
(a)            So long as no Event of Default shall have occurred and be
continuing:
 
(i)            each Grantor may exercise any and all voting and other consensual
rights pertaining to any Pledged Interests for any purpose not inconsistent with
the terms of this Agreement, the Financing Agreement or the other Loan
Documents; provided, however, that (A) no Grantor will exercise or refrain from
exercising any such right, as the case may be, if the Collateral Agent gives
such Grantor notice that, in the Collateral Agent's judgment, such action (or
inaction) could reasonably be expected to violate the terms of any Loan Document
or have a Material Adverse Effect and (B) each Grantor will give the Collateral
Agent at least 5 Business Days' notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right which
could reasonably be expected to adversely affect the value, liquidity or
marketability of any Collateral or the creation, perfection and priority of the
Collateral Agent's Lien thereon; and
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)           each Grantor may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Interests to the
extent permitted by the Financing Agreement; provided, however, that any and all
(A) dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Financing
Agreement, shall be, and shall forthwith be delivered to the Collateral Agent,
to hold as, Pledged Interests and shall, if received by any of the Grantors, be
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of the Grantors, and shall be forthwith
delivered to the Collateral Agent in the exact form received with any necessary
indorsement and/or appropriate instruments of transfer or assignment or undated
stock powers duly executed in blank, to be held by the Collateral Agent as
Pledged Interests and as further collateral security for the Secured
Obligations.
 
(b)            Upon the occurrence and during the continuance of an Event of
Default:
 
(i)            all rights of each Grantor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 7(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments, and the Collateral Agent (personally or through an agent) shall
thereupon be solely authorized and empowered to transfer and register in the
Collateral Agent's name, or in the name of the Collateral Agent's nominee, the
whole or any part of the Pledged Interests, it being acknowledged by each
Grantor that such transfer and registration may be effected by the Collateral
Agent by the delivery of a Registration Page to the Grantor or to the Pledged
Issuer, as applicable, reflecting the Collateral Agent or its designee as the
holder of such Pledged Interests, or otherwise by the Collateral Agent through
its irrevocable appointment as attorney-in-fact pursuant to Section 8 hereof;
 
(ii)           the Collateral Agent is authorized to notify each debtor with
respect to the Pledged Debt to make payment directly to the Collateral Agent (or
its designee) and may collect any and all moneys due or to become due to any
Grantor in respect of the Pledged Debt, and each of the Grantors hereby
authorizes each such debtor to make such payment directly to the Collateral
Agent (or its designee) without any duty of inquiry;
 
(iii)          without limiting the generality of the foregoing, the Collateral
Agent may, at its option, exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Interests upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any Pledged Issuer, or upon the exercise by any Pledged
Issuer of any right, privilege or option pertaining to any Pledged Interests,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Interests with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and
 
 
21

--------------------------------------------------------------------------------

 
 
(iv)          all dividends, distributions, interest and other payments that are
received by any of the Grantors contrary to the provisions of Section 7(b)(i)
hereof shall be received in trust for the benefit of the Collateral Agent, shall
be segregated from other funds of the Grantors, and shall be forthwith paid over
to the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate instruments of transfer or assignment
or undated Equity Interest powers duly executed in blank, to be held by the
Collateral Agent as Pledged Interests and as further collateral security for the
Secured Obligations.
 
SECTION 8.            Additional Provisions Concerning the Collateral.
 
(a)            To the maximum extent permitted by applicable law, and for the
purpose of taking any action that the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, each Grantor hereby (i)
authorizes the Collateral Agent to execute any such agreements, instruments or
other documents in such Grantor's name and to file such agreements, instruments
or other documents in such Grantor's name and in any appropriate filing office,
(ii) authorizes the Collateral Agent at any time and from time to time to file,
one or more financing or continuation statements and amendments thereto,
relating to the Collateral (including, without limitation, any such financing
statements that (A) describe the Collateral as “all assets” or “all personal
property” (or words of similar effect) or that describe or identify the
Collateral by type or in any other manner as the Collateral Agent may determine,
regardless of whether any particular asset of such Grantor falls within the
scope of Article 9 of the Uniform Commercial Code or whether any particular
asset of such Grantor constitutes part of the Collateral, and (B) contain any
other information required by Part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including, without limitation, whether such Grantor is
an organization, the type of organization and any organizational identification
number issued to such Grantor) and (iii) ratifies such authorization to the
extent that the Collateral Agent has filed any such financing statements,
continuation statements, or amendments thereto, prior to the date hereof.  A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.
 
(b)            Each Grantor hereby irrevocably appoints the Collateral Agent as
its attorney-in-fact and proxy, with full authority in the place and stead of
such Grantor and in the name of such Grantor or otherwise, from time to time in
the Collateral Agent's discretion, to take any action and to execute any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement (subject to the rights of a Grantor
under Section 6 hereof and Section 7(a) hereof), including, without limitation,
(i) to obtain and adjust insurance required to be paid to the Collateral Agent
pursuant to the Financing Agreement, (ii) to ask, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any Collateral, (iii) to receive, endorse,
and collect any drafts or other Instruments, Documents and Chattel Paper in
connection with clause (i) or (ii) above, (iv) to receive, indorse and collect
all Instruments made payable to such Grantor representing any dividend, interest
payment or other distribution in respect of any Pledged Interests and to give
full discharge for the same, (v) to file any claims or take any action or
institute any proceedings which the Collateral Agent may deem necessary or
desirable for the collection of any Collateral or otherwise to enforce the
rights of each Secured Party with respect to any Collateral, (vi) to execute
assignments, licenses and other documents to enforce the rights of each Secured
Party with respect to any Collateral, (vii) to pay or discharge taxes or Liens
levied or placed upon or threatened against the Collateral, the legality or
validity thereof and the amounts necessary to discharge the same to be
determined by the Collateral Agent (in its sole discretion), and such payments
made by the Collateral Agent shall constitute additional Secured Obligations of
such Grantor to the Collateral Agent, be due and payable immediately without
demand, and shall bear interest from the date payment of said amounts is
demanded at the Post-Default Rate, and (viii) to sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts,
assignments, verifications and notices in connection with Accounts, Chattel
Paper and other documents relating to the Collateral.  This power is coupled
with an interest and is irrevocable until the Termination Date.
 
 
22

--------------------------------------------------------------------------------

 
 
(c)            For the purpose of enabling the Collateral Agent to exercise
rights and remedies hereunder, at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby (i) grants to the Collateral Agent an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, assign, license or sublicense any
Intellectual Property now or hereafter owned by any Grantor, wherever the same
may be located, including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout thereof; and (ii) assigns to the
Collateral Agent, to the extent assignable, all of its rights to any
Intellectual Property now or hereafter licensed or used by any Grantor.  Each
Grantor hereby releases the Collateral Agent from, and indemnifies the
Collateral Agent against, any claims, causes of action and demands at any time
arising out of or with respect to any actions taken or omitted to be taken by
the Collateral Agent under the powers of attorney, proxy or license, granted
herein other than actions taken or omitted to be taken through the Collateral
Agent's gross negligence or willful misconduct, as determined by a final
determination of a court of competent jurisdiction.
 
(d)            If any Grantor fails to perform any agreement or obligation
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement or obligation, in the name of such Grantor or the Collateral
Agent, and the fees and expenses of the Collateral Agent incurred in connection
therewith shall be jointly and severally payable by the Grantors pursuant to
Section 10 hereof constitute additional Secured Obligations of the Grantor to
the Collateral Agent, be due and payable immediately without demand and bear
interest beginning on the date that is 10 days from the date payment of said
amounts is demanded at the Post-Default Rate.
 
(e)            The powers conferred on the Collateral Agent hereunder are solely
to protect its interest in the Collateral and shall not impose any duty upon it
to exercise any such powers.  Other than the exercise of reasonable care to
assure the safe custody of any Collateral in its possession and the accounting
for moneys actually received by it hereunder, the Collateral Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against other parties or any other rights pertaining to any Collateral
and shall be relieved of all responsibility for any Collateral in its possession
upon surrendering it or tendering surrender of it to any of the Grantors (or
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct).  The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Collateral Agent accords its own property, it being understood
that the Collateral Agent shall not have responsibility for ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters.  The Collateral Agent shall
not be liable or responsible for any loss or damage to any of the Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Collateral Agent in good faith.
 
 
23

--------------------------------------------------------------------------------

 
 
(f)            Anything herein to the contrary notwithstanding (i) each Grantor
shall remain liable under the Licenses and otherwise in respect of the
Collateral to the extent set forth therein to perform all of its obligations
thereunder to the same extent as if this Agreement had not been executed,
(ii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its obligations under the Licenses or
otherwise in respect of the Collateral, and (iii) the Collateral Agent shall not
have any obligation or liability by reason of this Agreement under the Licenses
or otherwise in respect of the Collateral, nor shall the Collateral Agent be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
 
(g)            The Collateral Agent may at any time in its discretion (i)
without notice to any Grantor, transfer or register in the name of the
Collateral Agent or any of its nominees any or all of the Pledged Interests,
subject only to the revocable rights of such Grantor under Section 7(a) hereof,
and (ii) exchange certificates or Instruments constituting Pledged Interests for
certificates or Instruments of smaller or larger denominations.
 
SECTION 9.            Remedies Upon Default .  If any Event of Default shall
have occurred and be continuing:
(a)            The Collateral Agent may exercise in respect of the Collateral,
in addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Code (whether or not the Code applies to the affected Collateral), and
also may during the continuance of an Event of Default (i) take absolute control
of the Collateral, including, without limitation, transfer into the Collateral
Agent's name or into the name of its nominee or nominees (to the extent the
Collateral Agent has not theretofore done so) and thereafter receive, for the
benefit of each Secured Party, all payments made thereon, give all consents,
waivers and ratifications in respect thereof and otherwise act with respect
thereto as though it were the outright owner thereof, (ii) require each Grantor
to, and each Grantor hereby agrees that it will at its expense and upon request
of the Collateral Agent forthwith, assemble all or part of the Collateral as
directed by the Collateral Agent and make it available to the Collateral Agent
at a place or places to be designated by the Collateral Agent that is reasonably
convenient to both parties, and the Collateral Agent may enter into and occupy
any premises owned or leased by any Grantor where the Collateral or any part
thereof is located or assembled for a reasonable period in order to effectuate
the Collateral Agent's rights and remedies hereunder or under law, without
obligation to any Grantor in respect of such occupation, and (iii) without
notice except as specified below and without any obligation to prepare or
process the Collateral for sale, (A) sell the Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Collateral Agent's
offices, at any exchange or broker's board or elsewhere, for cash, on credit or
for future delivery, and at such price or prices and upon such other terms as
the Collateral Agent may deem commercially reasonable and/or (B) lease, license
or otherwise dispose of the Collateral or any part thereof upon such terms as
the Collateral Agent may deem commercially reasonable.  Each Grantor agrees
that, to the extent notice of sale or any other disposition of the Collateral
shall be required by law, at least 10 days' prior notice to the applicable
Grantor of the time and place of any public sale or the time after which any
private sale or other disposition of the Collateral is to be made shall
constitute reasonable notification.  If the Collateral Agent sells any of the
Collateral upon credit, the Grantors will be credited only with payments
actually received by the Collateral Agent from the purchaser thereof, and if
such purchaser fails to pay for the Collateral, the Collateral Agent may resell
the Collateral and the Grantors shall be credited with proceeds of the sale. The
Collateral Agent shall not be obligated to make any sale or other disposition of
Collateral regardless of notice of sale having been given.  The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.  Each Grantor hereby
waives any claims against each Secured Party arising by reason of the fact that
the price at which the Collateral may have been sold at a private sale was less
than the price which might have been obtained at a public sale or was less than
the aggregate amount of the Secured Obligations, even if the Collateral Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree, and waives all rights that such Grantor may have to require that
all or any part of the Collateral be marshaled upon any sale (public or private)
thereof.  Each Grantor hereby acknowledges that (A) any such sale of the
Collateral by the Collateral Agent shall be made without warranty, (B) the
Collateral Agent may specifically disclaim any warranties of title, possession,
quiet enjoyment or the like, (C) the Collateral Agent may bid (which bid may be,
in whole or in part, in the form of cancellation of indebtedness), if permitted
by law, for the purchase, lease, license or other disposition of the Collateral
or any portion thereof for the account of the Collateral Agent (on behalf of
itself and each Secured Party) and (D) such actions set forth in clauses (A),
(B) and (C) above shall not adversely affect the commercial reasonableness of
any such sale of the Collateral.  In addition to the foregoing, (1) upon written
notice to any Grantor from the Collateral Agent, each Grantor shall cease any
use of the Intellectual Property or any trademark, patent or copyright similar
thereto for any purpose described in such notice; (2) the Collateral Agent may,
at any time and from time to time, upon 5 days' prior notice to any Grantor,
license, whether general, special or otherwise, and whether on an exclusive or
non-exclusive basis, any of the Intellectual Property, throughout the universe
for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (3) the Collateral
Agent may, at any time, execute and deliver on behalf of a Grantor, one or more
instruments of assignment of the Intellectual Property (or any application or
registration thereof), in form suitable for filing, recording or registration in
any country.
 
 
24

--------------------------------------------------------------------------------

 
 
(b)            In the event that the Collateral Agent determines to exercise its
right to sell all or any part of the Pledged Interests pursuant to Section 9(a)
hereof, each Grantor will, at such Grantor's expense and upon request by the
Collateral Agent:  (i) execute and deliver, and cause each issuer of such
Pledged Interests and the directors and officers thereof to execute and deliver,
all such instruments and documents, and do or cause to be done all such other
acts and things, as may be necessary or, in the opinion of the Collateral Agent,
advisable to register such Pledged Interests under the provisions of the
Securities Act, and to cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished, and to make all amendments and supplements
thereto and to the related prospectus which, in the opinion of the Collateral
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the SEC applicable thereto,
(ii) cause each issuer of such Pledged Interests to qualify such Pledged
Interests under the state securities or “Blue Sky” laws of each jurisdiction,
and to obtain all necessary governmental approvals for the sale of the Pledged
Interests, as requested by the Collateral Agent, (iii) cause each Pledged Issuer
to make available to its security holders, as soon as practicable, an earnings
statement which will satisfy the provisions of Section 11(a) of the Securities
Act, and (iv) do or cause to be done all such other acts and things as may be
necessary to make such sale of such Pledged Interests valid and binding and in
compliance with applicable law.
 
(c)            Notwithstanding the provisions of Section 9(b) hereof, each
Grantor recognizes that the Collateral Agent may deem it impracticable to effect
a public sale of all or any part of the Pledged Shares or any other securities
constituting Pledged Interests and that the Collateral Agent may, therefore,
determine to make one or more private sales of any such securities to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sales
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to delay the sale of any such
securities for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under the Securities
Act.  Each Grantor further acknowledges and agrees that any offer to sell such
securities which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such an offer may be so advertised
without prior registration under the Securities Act) or (ii) made privately in
the manner described above to not less than fifteen bona fide offerees shall be
deemed to involve a “public disposition” for the purposes of Section 9-610(c) of
the Code (or any successor or similar, applicable statutory provision) as then
in effect in the State of New York, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act, and that the Collateral
Agent may, in such event, bid for the purchase of such securities.
 
 
25

--------------------------------------------------------------------------------

 
 
(d)            Any cash held by the Collateral Agent (or its agent or designee)
as Collateral and all Cash Proceeds received by the Collateral Agent (or its
agent or designee) in respect of any sale of or collection from, or other
realization upon, all or any part of the Collateral, the Collateral Agent may,
in the discretion of the Collateral Agent, be held by the Collateral Agent (or
its agent or designee) as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Collateral Agent pursuant
to Section 10 hereof) in whole or in part by the Collateral Agent against, all
or any part of the Secured Obligations in such order as the Collateral Agent
shall elect, consistent with the provisions of the Financing Agreement.  Any
surplus of such cash or Cash Proceeds held by the Collateral Agent (or its agent
or designee) and remaining after the Termination Date shall be paid over to
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct.
 
(e)            In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which each Secured Party is
legally entitled, the Grantors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Loan Document for interest on overdue principal thereof or such other
rate as shall be fixed by applicable law, together with the costs of collection
and the reasonable fees, costs, expenses and other client charges of any
attorneys employed by the Collateral Agent to collect such deficiency.
 
(f)            Each Grantor hereby acknowledges that if the Collateral Agent
complies with any applicable requirements of law in connection with a
disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.
 
(g)            The Collateral Agent shall not be required to marshal any present
or future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Secured Obligations
or any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Collateral Agent's rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising.  To the extent that any Grantor lawfully may, such Grantor
hereby agrees that it will not invoke any law relating to the marshalling of
collateral which might cause delay in or impede the enforcement of the
Collateral Agent's rights under this Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws.
 
SECTION 10.          Indemnity and Expenses.
 
(a)             Each Grantor jointly and severally agrees to defend, protect,
indemnify and hold harmless the Collateral Agent and each other Indemnitee in
accordance with Section 12.15 of the Financing Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)             Each Grantor jointly and severally agrees to pay to the Agents
costs and expenses in accordance with Section 12.04 of the Financing Agreement.
 
SECTION 11.           Notices, Etc.  All notices and other communications
provided for hereunder shall be given in accordance with the notice provision of
the Financing Agreement.
 
SECTION 12.          Security Interest Absolute; Joint and Several Obligations.
 
(a)            All rights of the Secured Parties, all Liens and all obligations
of each of the Grantors hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of the Financing
Agreement or any other Loan Document, (ii) any change in the time, manner or
place of payment of, or in any other term in respect of, all or any of the
Secured Obligations, or any other amendment or waiver of or consent to any
departure from the Financing Agreement or any other Loan Document, (iii) any
exchange or release of, or non-perfection of any Lien on any Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations, or (iv) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any of the
Grantors in respect of the Secured Obligations.  All authorizations and agencies
contained herein with respect to any of the Collateral are irrevocable and
powers coupled with an interest.
 
(b)            Each Grantor hereby waives (i) promptness and diligence, (ii)
notice of acceptance and notice of the incurrence of any Secured Obligation by
any Borrower, (iii) notice of any actions taken by any Agent, any Lender, any
Guarantor or any other Person under any Loan Document or any other agreement,
document or instrument relating thereto, (iv) all other notices, demands and
protests, and all other formalities of every kind in connection with the
enforcement of the Secured Obligations, the omission of or delay in which, but
for the provisions of this subsection (b), might constitute grounds for
relieving such Grantor of any such Grantor's obligations hereunder and (v) any
requirement that any Agent or any Lender protect, secure, perfect or insure any
security interest or other lien on any property subject thereto or exhaust any
right or take any action against any Grantor or any other Person or any
collateral.
 
(c)            All of the obligations of the Grantors hereunder are joint and
several.  The Collateral Agent may, in its sole and absolute discretion, enforce
the provisions hereof against any of the Grantors and shall not be required to
proceed against all Grantors jointly or seek payment from the Grantors
ratably.  In addition, the Collateral Agent may, in its sole and absolute
discretion, select the Collateral of any one or more of the Grantors for sale or
application to the Secured Obligations, without regard to the ownership of such
Collateral, and shall not be required to make such selection ratably from the
Collateral owned by all of the Grantors.  The release or discharge of any
Grantor by the Collateral Agent shall not release or discharge any other Grantor
from the obligations of such Person hereunder.
 
SECTION 13.          Miscellaneous.
 
(a)            No amendment of any provision of this Agreement (including any
Schedule attached hereto) shall be effective unless it is in writing and signed
by each Grantor affected thereby and the Collateral Agent, and no waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)            No failure on the part of the Secured Parties to exercise, and no
delay in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.  The rights and remedies of the Secured Parties provided herein and
in the other Loan Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law.  The rights of the Secured
Parties under any Loan Document against any party thereto are not conditional or
contingent on any attempt by such Person to exercise any of its rights under any
other Loan Document against such party or against any other Person, including
but not limited to, any Grantor.
 
(c)            This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect, subject to paragraph
(e) below, until the Termination Date and (ii) be binding on each Grantor all
other Persons who become bound as debtor to this Agreement in accordance with
Section 9-203(d) of the Code, and shall inure, together with all rights and
remedies of the Secured Parties hereunder, to the benefit of the Secured Parties
and their respective successors, transferees and assigns.  Without limiting the
generality of clause (ii) of the immediately preceding sentence, each Secured
Party may assign or otherwise transfer its respective rights and obligations
under this Agreement and any other Loan Document to any other Person pursuant to
the terms of the Financing Agreement, and such other Person shall thereupon
become vested with all of the benefits in respect thereof granted to the Secured
Parties herein or otherwise.  Upon any such assignment or transfer, all
references in this Agreement to any Secured Party shall mean the assignee of any
such Secured Party.  None of the rights or obligations of any Grantor hereunder
may be assigned or otherwise transferred without the prior written consent of
the Collateral Agent, and any such assignment or transfer shall be null and
void.
 
(d)            After the occurrence of the Termination Date, (i) subject to
paragraph (e) below, this Agreement and the security interests and licenses
created hereby shall terminate and all rights to the Collateral shall revert to
the Grantors, (ii) the Collateral Agent agrees to file UCC amendments on or
promptly after the Termination Date to evidence the termination of the Liens so
released and (iii) the Collateral Agent will, upon the Grantors' request and at
the Grantors' cost and expense, (A) promptly return to the Grantors (or
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct) such of the Collateral as shall not have
been sold or otherwise disposed of or applied pursuant to the terms hereof, and
(B) promptly execute and deliver to the Grantors such documents and make such
other filings as the Grantors shall reasonably request to evidence such
termination, without representation, warranty or recourse of any kind.  In
addition, upon any sale or disposition of any item of Collateral in a
transaction expressly permitted under the Financing Agreement, the Collateral
Agent agrees to execute a release of its security interest in such item of
Collateral, and the Collateral Agent shall, upon the reasonable request of the
Grantors and at the Grantors' cost and expense, execute and deliver to the
Grantors such documents as the Grantors shall reasonably request to evidence
such release, without representation, warranty or recourse of any kind.
 
 
28

--------------------------------------------------------------------------------

 
 
(e)            This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against any Grantor for
liquidation or reorganization, should any Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of any Grantor's assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment or performance of the Secured Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
 
(f)            Upon the execution and delivery, or authentication, by any Person
of a security agreement supplement in substantially the form of Exhibit C hereto
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor, and each reference
in this Agreement to “Grantor” shall also mean and be a reference to such
Additional Grantor, and each reference in this Agreement and the other Loan
Documents to “Collateral” shall also mean and be a reference to the Collateral
of such Additional Grantor, and (ii) the supplemental Schedules I-VIII attached
to each Security Agreement Supplement shall be incorporated into and become a
part of and supplement Schedules I-VIII, respectively, hereto, and the
Collateral Agent may attach such Schedules as supplements to such Schedules, and
each reference to such Schedules shall mean and be a reference to such
Schedules, as supplemented pursuant hereto.
 
(g)            THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT (I) AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND (II) TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.
 
(h)            In addition to and without limitation of any of the foregoing,
this Agreement shall be deemed to be a Loan Document and shall otherwise be
subject to all of terms and conditions contained in Sections 12.10 and 12.11 of
the Financing Agreement, mutatis mutandi.
 
(i)             Each Grantor irrevocably and unconditionally waives any right it
may have to claim or recover in any legal action, suit or proceeding with
respect to this Agreement any special, exemplary, punitive or consequential
damages.
 
(j)             Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
 
29

--------------------------------------------------------------------------------

 
 
(k)            Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.
 
(l)             This Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which shall be
deemed an original, but all of such counterparts taken together shall constitute
one and the same agreement.  Delivery of an executed counterpart of this
Agreement by facsimile or electronic mail shall be equally effective as delivery
of an original executed counterpart.
 
(m)            For purposes of this Agreement, all references to Schedules
I-VIII attached hereto shall be deemed to refer to each such Schedule as updated
from time to time in accordance with the terms of this Agreement.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 

 
GRANTORS:
     
REMARK MEDIA, INC.
BANKS.COM, INC.
BIKINI.COM, LLC
FILELATER.COM LLC
ROOMLIA, INC.
TAX EXTENSION LLC
VEGAS.COM, LLC
CASINO TRAVEL & TOURS, LLC
CTT TOURS, LLC
CT&T TRANSPORTATION, LLC
INTAC INTERNATIONAL, INC.
LV.COM, LLC
REMARK TRAVEL, INC.
SLAPTV, LLC
REMARK HOLDINGS SPV, INC.
     
By:
/s/ Douglas Osrow     
Name:
Douglas Osrow    
Title:
Chief Financial Officer



 